Case: 19-30032   Document: 00515231217     Page: 1      Date Filed: 12/10/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                 No. 19-30032                     December 10, 2019
                                                                     Lyle W. Cayce
Consolidated with 19-30064                                                Clerk


ATAKAPA INDIAN DE CREOLE NATION,

             Plaintiff - Appellant

v.

STATE OF LOUISIANA, Office of Indian Affairs; UNITED STATES OF
AMERICA,

             Defendants - Appellees




                Appeals from the United States District Court
                    for the Western District of Louisiana


Before OWEN, Chief Judge, and BARKSDALE and DUNCAN, Circuit Judges.
STUART KYLE DUNCAN, Circuit Judge:
      The plaintiff, a lawyer who styles himself both a monarch and a deity,
brought claims on behalf of an Indian tribe alleging that the defendants have,
among other misdeeds, monopolized “intergalactic foreign trade.” The district
court dismissed the case based on sovereign immunity. We affirm on the
alternate basis that the plaintiff’s claims are frivolous and the district court
therefore lacked jurisdiction to entertain them. See Southpark Square Ltd. v.
City of Jackson, Miss., 565 F.2d 338, 344 (5th Cir. 1977).
    Case: 19-30032     Document: 00515231217      Page: 2    Date Filed: 12/10/2019



                                  No. 19-30032
                                         I.
      This action was originally brought as a habeas corpus proceeding by
Edward Moses, Jr., a lawyer who calls himself the trustee of the “Atakapa
Indian de Creole Nation.” This group is not a federally recognized Indian tribe,
and its precise nature is unclear. See Indian Entities Recognized by and
Eligible To Receive Services from the United States Bureau of Indian Affairs,
84 Fed. Reg. 1200 (Feb. 1, 2019). The initial complaint alleged the Atakapa
“are being held as wards of the State through the Louisiana Governor’s Office
of Indian Affairs” and “in pupilage under the United States,” and sought formal
recognition as “indigenous to Louisiana.” The claims were based on a gumbo of
federal and state laws, including eighteenth-century federal treaties with
France and Spain, as well as sources such as the “Pactum De Singularis
Caelum, [or] the Covenant of One Heaven.” The plaintiff subsequently filed
something resembling an amended complaint, which sought to reclassify the
action as a “libel suit” under maritime jurisdiction.
      The United States and Louisiana moved to dismiss, arguing the district
court lacked subject matter jurisdiction. The magistrate judge recommended
granting the motion. The plaintiff objected and moved to file a second amended
complaint, alleging jurisdiction under federal antitrust laws and Title VII. The
district court dismissed the action for lack of subject matter jurisdiction. It also
denied the plaintiff’s separate motions for new trial and reconsideration, for
leave to file a third amended complaint, and for an emergency injunction.
Finally, the court issued an order finding the plaintiff’s filings “constitute[d]
potential violations under Federal Rule of Civil Procedure 11 that would
require an imposition of sanctions by this Court on Plaintiff’s counsel.”
        The plaintiff appeals the dismissal of his claims as well as the denial of
various motions. The appeals have been consolidated.


                                         2
       Case: 19-30032   Document: 00515231217     Page: 3   Date Filed: 12/10/2019



                                   No. 19-30032
                                         II.
        We review de novo the district court’s dismissal for lack of subject matter
jurisdiction. Rothe Dev., Inc. v. U.S. Dep’t of Def., 666 F.3d 336, 338 (5th Cir.
2011) (citation omitted).
                                        III.
          The district court dismissed on sovereign immunity grounds, but we
need not go that far to resolve this appeal. The plaintiff’s claims are entirely
frivolous and the district court therefore lacked power to entertain them.
          Some claims are “so insubstantial, implausible, . . . or otherwise
completely devoid of merit as not to involve a federal controversy.” See Oneida
Indian Nation of N.Y. v. Oneida Cty., 414 U.S. 661, 666 (1974). Federal courts
lack power to entertain these “wholly insubstantial and frivolous” claims.
Southpark Square, 565 F.2d at 343–44. Determining whether a claim is
“wholly insubstantial and frivolous” requires asking whether it is “obviously
without merit” or whether the claim’s “unsoundness so clearly results from the
previous decisions of (the Supreme Court) as to foreclose the subject.” Id. at
342.
          Unsurprisingly, we can find no Supreme Court precedent controlling or
even addressing the plaintiff’s exotic claims. We must therefore ask: are the
claims “obviously without merit”? We say yes.
          The pleadings speak for themselves. To begin with, the Atakapa’s
counsel, Edward Moses, Jr.—who appears to be the real plaintiff—refers to
himself throughout under such titles as: “His Majesty,” “[T]he Christian King
de Orleans,” “[T]he God of the Earth Realm,” and the “Trust Protector of the
American Indian Tribe of ‫ משֶׁ ה‬Moses” (bold and Hebrew script in original).
        The plaintiff’s claims are no less bizarre. For instance, the original
complaint alleges, without any explanation, that the Atakapa are being held
in “pupilage” by the United States and as “wards” of Louisiana. The first
                                         3
    Case: 19-30032     Document: 00515231217     Page: 4   Date Filed: 12/10/2019



                                  No. 19-30032
amended complaint seeks a “declaration of rights guaranteed . . . by the 1795
Spanish Treaty with the Catholic Majesty of Spain and the 1800 French Treaty
with the former Christian Majesty of France.” The proposed second amended
complaint attempts to name these additional defendants: Secretary of the
Interior Ryan Zinke, Attorney General Jeff Sessions, King Felipe VI of Spain,
Prime Minister Justin Trudeau of Canada, President Emmanuel Macron of
France, Chancellor Angela Merkel of Germany, Prime Minister Theresa May
of the United Kingdom, Pope Francis, President Xi Jinping of China, President
Abdel Fattah el-Sisi of Egypt, Prime Minister Fayez al-Sarraj of Libya,
President George Weah of Liberia, Prime Minister Antonio Costa of Portugal,
and President Donald J. Trump. That same document also alleges that the
United States and Louisiana seek to monopolize “intergalactic foreign trade.”
This was no typographical error: the plaintiff continues to argue on appeal that
the defendants are attempting to “monopoliz[e] . . . domestic, international and
intergalactic commercial markets.”
      We will not try to decipher what any of this means. “[T]o do so might
suggest that these arguments have some colorable merit.” Crain v. Comm’r,
737 F.2d 1417, 1417 (5th Cir. 1984) (per curiam). Despite all this, jurisdiction
would still lie if the plaintiff presented a non-frivolous federal question. We
find none. For example, the plaintiff asserts various antitrust violations, but
fails to allege any colorable basis for them. The best he can do is to allege
anticompetitive behavior by Thompson Reuters. He seeks an injunction, not to
stop anything defendants are doing to the Atakapa, but instead to “restrain[ ]
the Doctrine of Discovery and the Doctrine of Conquest more commonly known
as the Doctrine of White Supremacy.” Many of the arguments depend, not on
the alleged violation of any federal statute or rule, but instead on the assertion
that “[t]he 1803 Louisiana Purchase Treaty is not ‘Law of the Land.’”


                                        4
    Case: 19-30032   Document: 00515231217     Page: 5   Date Filed: 12/10/2019



                                No. 19-30032
       We could say more, but these examples are enough to show the
plaintiff’s claims are wholly without merit. See Southpark Square, 565 F.2d at
342. “The government should not have been put to the trouble of responding to
such spurious arguments, nor this court to the trouble of ‘adjudicating’ this
meritless appeal.” Crain, 737 F.2d at 1418. The district court lacked
jurisdiction “because the claim[s] asserted [are] so attenuated and
unsubstantial as to be absolutely devoid of merit.” Southpark Square, 565 F.2d
at 344 (cleaned up). For the same reason, the district court did not err in
denying the other motions.
     AFFIRMED




                                      5